



Exhibit 10.2


SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS


This Separation Agreement and Release of All Claims (“Agreement”) is made and
entered into by and between Mauro Franic (hereinafter referred to as
“Executive”) and AGS, LLC (hereinafter referred to as “the Company”)
(collectively referred to as “the Parties”), with reference to the following:


WHEREAS, pursuant to the Employment Agreement between Executive and the Company
entered into between the parties on July 1, 2015, Executive has been employed as
the Chief Operating Officer (“COO”) of the Company;


WHEREAS, in keeping with his status as an “at-will” employee, the Parties agree
that Executive is resigning his employment as COO; and


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed by and between the Parties as follows:


1
Agreement by Executive. In exchange for the consideration provided herein, the
adequacy of which is hereby acknowledged, Executive and the Company agree as
follows:



(a)
Executive agrees that his resignation of employment as COO of the Company will
become effective January 22, 2016, thus immediately terminating his right to
receive further compensation and benefits pursuant to the Employment Agreement
entered into between the parties on July 1, 2015.

(b)
Executive also agrees and acknowledges that in light of his resignation,
effective January 22, 2016, any and all options to purchase 75,000 shares of
Common Stock pursuant to the Non-Qualified Stock Option Agreement, entered into
between the Parties dated July 17, 2015, and any and all options to purchase
20,000 shares of Common Stock pursuant to the Non-Qualified Stock Option
Agreement entered into between the Parties, also dated July 17, 2015, are hereby
and herewith forfeited;

(c)
Except as specifically set forth in this Agreement, the termination of
Executive’s employment as COO with the Company by way of his resignation does
not affect, nullify or otherwise supersede obligations set forth in other
written agreements he has entered into with the Company, to the extent such
agreements have provisions and terms that are intended to and which do survive
the termination of such agreements, including without limitation, the following:

Employment Agreement, dated July 1, 2015;
The parties agree that, among the provisions intended to survive the termination
of the July 1, 2015 Employment Agreement are the Restrictive Covenants set forth
in Paragraphs 5(a)-5(d) of that Agreement, as well as the Remedies set forth in
Paragraph 5(f) pertaining to any violation of Paragraphs 5(a)-5(d);
(d)
So long as he signs this Agreement and does not revoke such agreement pursuant
to the terms set forth at Paragraph 3(b)(iii), Executive acknowledges and agrees
that he will be offered work by the Company as an independent contractor
consultant for a maximum period of eighteen (18) months. While the terms of the
written independent contractor consultant agreement will control, Executive
agrees in general that in his capacity as a consultant he will provide
assistance to the Company regarding general inquiries into the business, PCI and
Mexico customers and assistance with other required business activities as
requested by the CEO of the Company.






--------------------------------------------------------------------------------







2
Agreement by the Company. In consideration for Executive signing this Agreement,
and providing he does not revoke this Agreement pursuant to the terms set forth
at Paragraph 3(b)(iii), and so long as he fulfills all the obligations set forth
herein, the Company and Executive agree as follows:



(a)
Executive will be offered a written independent contractor consultant agreement
for a maximum period of eighteen (18) months.

(b)
The Company agrees that consultant fee will be Twenty-five Thousand Dollars
($25,000.00) per month from the date of execution of the independent contractor
agreement through June 30, 2016. Commencing July 1, 2016, the consultant fee
will be Twelve Thousand Five Hundred Dollars ($12,500.00) per month.

(c)
Provided Executive timely elects under COBRA to continue the group health and/or
dental insurance coverage he participated in as of his resignation date, the
Company agrees to reimburse Executive for the cost of his COBRA premiums for a
period of five (5) months (through the end of June 2016). Thereafter, Executive
will bear the full cost of any continued COBRA coverage.

(d)
The Company agrees to pay Executive a 2015 bonus for the second half of fiscal
year 2015 in the amount of Eighty Thousand Dollars ($80,000), less necessary and
appropriate withholdings.

(e)
The Parties agree that the Company, upon notification and request by Executive,
may agree to waive the continuing non-competition and/or non-solicitation
obligations set forth in Paragraphs 5(b) and 5(c) of the July 1, 2015 Employment
Agreement. In the event that such a request is granted, the Parties agree that
payments under the consulting agreement will immediately terminate upon the
grant of such waiver.

(f)
Executive agrees that notwithstanding the provisions set forth above in
Paragraph 2(e), payments under the consulting agreement will also immediately
terminate in the event he obtains employment with or begins providing services
to a third-party entity in excess of twenty (20) hours per week.

3
General Release and Waiver of All Claims by Executive.

(a)
In consideration of the benefits provided to Executive described in this
Agreement, Executive, for himself, his spouse, and his successors and assigns
(“Releasors”), does hereby waive, release, acquit and forever discharge the
Company, and the Company’s parents, subsidiaries, affiliates, and related
entities or companies, and all past and present officers, directors,
shareholders, employees, agents, partners, attorneys, heirs, successors, and
assigns, (hereinafter “Released Parties”) from any and all claims, actions,
charges, complaints and causes of action (hereinafter collectively referred to
as “claims”), of whatever nature, whether known or unknown, which exist or may
exist on Releasors’ behalf against Released Parties as of the date of this
Agreement, including but not limited to any and all tort claims, contract
claims, wage claims, commission claims, bonus claims, overtime claims, wrongful
termination claims, public policy claims, retaliation claims, statutory claims,
personal injury claims, emotional distress claims, privacy claims, defamation
claims, fraud claims, and any and all claims arising under any federal, state or
other governmental statute, law, regulation or ordinance relating to employment,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, and any federal, state or local laws covering
discrimination in employment, including race, color, religious creed, national
origin, ancestry, physical or mental disability, medical






--------------------------------------------------------------------------------





condition, marital status, military status, family care leave, sex, sexual
orientation, age, and harassment or retaliation. This Release excludes any
claims which cannot legally be released by private agreement. Executive
understands that nothing in this Agreement shall preclude Executive from filing
an administrative action with the U.S. Equal Employment Opportunity Commission
or equivalent state agency.


(b)
Release of Age Discrimination Claims. In accordance with the Older Workers
Benefit Protection Act of 1990, Executive acknowledges that he agrees to the
release of all known and unknown claims as of the date of this Agreement,
including expressly the waiver of any rights or claims arising out of the Age
Discrimination in Employment Act (“ADEA”) 29 U.S.C. § 621, et seq., and in
connection with such waiver:



(i)
Executive is hereby advised to consult with an attorney prior to signing this
Agreement.

(ii)
Executive shall have a period of twenty-one (21) days from the date of receipt
of this Agreement, not counting the date on which he receives it, in which to
consider the terms of the Agreement. Executive further acknowledges that if he
signs this Agreement before the end of the twenty-one (21) day period, it will
be his personal, voluntary decision to do so and that he has not been pressured
to make a decision sooner. By signing on any date prior to the expiration of the
twenty-one (21) day period, Executive voluntarily elects to forego waiting the
full twenty-one (21) days to sign the Agreement. Executive understands and
agrees that any changes made following his original receipt of this Agreement,
whether material or immaterial, do not restart the running of the 21-day
consideration period.

(iii)
Executive may revoke this Separation Agreement at any time during the first
seven (7) days following the execution of this Separation Agreement, and this
Agreement shall not be effective or enforceable until the seven-day period has
expired. Executive may revoke this Separation Agreement by notifying in writing
Bruce C. Young, Littler Mendelson, 3960 Howard Hughes Parkway, Suite 300, Las
Vegas, Nevada 89169, fax # 702.862.8811, prior to the expiration of the 7-day
period.

(iv)
Executive acknowledges and agrees that the consideration provided in this
Agreement is in addition to anything of value that Executive would otherwise be
entitled to receive from the Company and constitutes valid consideration in
exchange for the releases set forth in this Agreement.

(v)
Executive understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the date
of this Agreement is executed are not waived.



4
Non-Admission of Liability. Executive acknowledges that Executive and the
Company each deny any wrongdoing whatsoever in connection with their dealings
with each other and that this Agreement shall not be construed as an admission
of wrongdoing or liability by either party.



5
Confidentiality of Agreement. Executive agrees to maintain the terms of this
Agreement as confidential and neither Executive, nor any person or entity acting
on his behalf shall disclose (except to his legal, business and financial
advisors, but only to the extent such disclosure is necessary for such persons
to render professional services in connection therewith), any such terms of this
Agreement to any third party, without the written consent of the Company, unless
and only to the extent that such disclosure is required by law.



6
Non-Disparagement. Executive and the Company agree that neither will at any time
defame, disparage or impugn the reputation of the other party (including any
employees of the Company) in any future communications with any third-party or
entity. “Disparage,” as used in this Agreement, means to make any statement,
written or oral, that casts the other party in a negative light of any kind, or
implies






--------------------------------------------------------------------------------





or attributes any negative quality to another party.


7
Return of Company Property. As a condition of receiving the consideration
provided by this Agreement, Executive agrees to return to the Company all
company property in Executive’s possession, custody or control, including, but
not limited to, all equipment (including electronic equipment such as hard
drives), files, documents and data of any kind, whether stored in paper, disk,
tape, or any other electronic form containing any information of the Company,
all keys, cards, badges or other access devices, and any other property of the
Company.



8
Confidentiality of Company Information. Executive acknowledges that during the
course of his employment with Company, Executive had access to confidential
information and trade secrets proprietary to the Company, which may have
included, without limitation, information relating to the Company’s products,
projects, programs, promotions, marketing, business plans or practices, business
operations, employees, research and development, intellectual property,
customer/client information, matters subject to litigation, and technology or
financial information of the Company, its employees and related entities (the
“Confidential Information”). Executive further acknowledges that the
Confidential Information is proprietary to the Company and has substantial value
to the Company by reason of being confidential, that the Company has taken
reasonable actions to preserve the confidentiality of the Confidential
Information, that the unauthorized disclosure of any of the Confidential
Information to any person or entity outside of the Company will result in
immediate and irreparable competitive injury to the Company, and that such
injury cannot adequately be remedied by an award of monetary damages. Executive
agrees that he was obligated during employment with the Company not to disclose
at any time any Confidential Information to any person or entity without prior
written permission from the President of the Company and understands that he
will continue to be so obligated. In the event of a breach or threatened breach
of this Section 8, the Company shall have the right to seek in a court of
competent jurisdiction, and to receive from such court, immediate injunctive
relief without the posting of any bond or other security. Nothing contained
herein shall be construed as limiting or prohibiting the Company from pursuing
any other remedies available to it in law or equity for any such breach or
threatened breach of this Section.



9
Ownership of Claims. Executive represents and warrants that Executive is the
sole and lawful owner of all rights, title and interest in and to all released
matters, claims and demands as herein contained and that there has been no
assignment or other transfer of any interest of any claim or demand which
Executive may have against the Company.



10
Successors and Assigns. It is further expressly understood and agreed by
Executive that this Agreement and all of its terms shall be binding upon each
party’s respective representatives, heirs, executors, administrators, successors
and assigns.



11
Attorneys’ Fees and Costs. In the event any action, suit or other proceeding is
instituted to remedy, prevent or obtain relief from a breach of this Agreement,
arising out of a breach of this Agreement, involving claims within the scope of
this Agreement, or pertaining to a declaration of rights under this Agreement,
the prevailing party shall recover all of such party’s reasonable attorney’s
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.



12
Integration. This Agreement constitutes a single, integrated, written contract
expressing the entire agreement between the Parties as to the terms addressed
herein. In this regard, each party represents and warrants to the other party
that such party is not relying on any promises or representations that do not
appear written herein. Each party further agrees that this Agreement can be
amended or modified only by a written agreement, signed by all Parties.



13
Choice of Law. This Agreement is made pursuant to and shall be governed,
construed, enforced, and






--------------------------------------------------------------------------------





interpreted in all respects and for all purposes by and under the laws of the
State of Nevada.


14
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be in an original, but all of which shall constitute one and the
same instrument, and facsimile pages containing the Parties’ signatures shall
have the same effect as the originals.



15
Captions and Interpretations. Section and paragraph titles or captions contained
herein are inserted as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Agreement or any provision
hereof. No provision of this Agreement is be interpreted for or against either
party because that party or his/her/its legal representative drafted such
provision.



16
Voluntary Agreement. Executive represents and agrees that Executive has had a
reasonable period of time in which to consider the terms of this Agreement, has
had an opportunity to consult with an attorney if Executive so chooses, and has
entered into this Agreement knowingly and voluntarily, with a full understanding
of and in agreement with all of its terms.


















































































--------------------------------------------------------------------------------







17
No Pending Actions. Executive represents that he has not filed any complaints,
claims, or actions against the Company, its officers, agents, directors,
supervisors, employees, or representatives with any state, federal, or local
agency or court as of the date of execution of this Agreement.



IN WITNESS WHEREOF, the Parties hereto have executed this Separation Agreement
and Release of All Claims on the dates indicated below.




 
 
 
 
Dated:
1/22/2016
 
/s/ Mauro Franic
 
 
 
Mauro Franic
 
 
 
 
 
 
 
AGS, LLC
 
 
 
 
Dated:
1/22/2016
By:
/s/ David Lopez
 
 
 
David Lopez, CEO
 
 
 
 
 
 
 
 
 
 
 
 






